DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/23/2020, 05/22/2020, 04/20/2020, and 09/18/2019 have been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The initialed and dated copies of Applicant’s IDSs form 1449 is attached to the instant Office action. 

Status of Claim
This action is in reply to the action filed on 23 of November 2020.
Claims 1, 2, 9, and 20-21 have been amended.
Claims 1-2 and 4-21 have been examined and stand rejected. 
Response to Amendment/Argument
35 USC § 112

Applicant’s amendments to claims 1 and 20-21 are sufficient to overcome the 35 U.S.C. 112(a) and 112(b).  Accordingly, the previous rejections of claims 1 and 20-21 under 35 U.S.C 112 are withdrawn.  

35 USC § 103
Applicant asserts that the explicit timing of Sweeney's analysis, when ride "requests are open," precludes its use and explicitly teaches away from the claimed analysis on and the data structure built for the "historical trip information."  Examiner respectfully disagree.  The limitation is interpreted to have a module calculating/determining an optimal number of cars to serve multiple trip requests.  Sweeney teaches in 21-24 a module to optimize the selection of a driver from a pool of drivers to fulfill one or more transport requests within a given geographic region during a period of time.  Therefore, Sweeney does not teach away from the limitation in question.    
Applicant asserts that Sweeney or Santi does not teach or suggest "select trip information from the historical trip information" and does not teach doing so "based on a future time period," as recited in claim 1, as amended.  Examiner respectfully disagree.  Examiner notes the addition of reference Wang as necessitated by the newly amended language and in combination with Sweeney teaches the claim limitation cited above by the applicant which is described in greater detail under USC 103 Rejection below.  Wang [61-64, 124-126] teaches that the historical travel 
Applicant asserts that neither reference teaches or suggests "executing a minimum path cover on the directed network data structure, wherein executing the minimum path cover includes counting a minimum number of paths that cover the data elements and the directed links between them in the directed network data structure," as recited in claim 1, as amended. Neither reference describes any algorithm to count a number of paths in a data structure.  Examiner respectfully disagree.  The Santi Reference (NPL), relied upon on Office Action dated 7/22/2020, teaches “executing a minimum path cover” where Page 13292 Col. 1 Lines 20-35 discloses “for values of k > 2, the shareability network has a hypergraph structure in which up to k nodes can be connected by a link simultaneously. Because of computational reasons, the shareability parameter k has a substantial impact on the feasibility of solving the problem. A solution is tractable for k = 2, heuristically feasible for k = 3, whereas it becomes computationally intractable for k ≥ 4 (SI Appendix). Even the minimum possible number of trip combinations (k = 2) can provide immense benefits to a dense enough community like the city of New York”.  However in the effort of establishing compact prosecution, the examiner is now relying upon the Zhan reference which uses the term “minimum path cover” verbatim and teaches the execution of the algorithm in order to serve all rides with the minimum number of taxis while establishing the number of paths, as claimed and seen in further detail below under the USC 103 Rejection.  Therefore the combination of Sweeney, Wang, and Zhan teaches the amended claims, and thus the prima fascia stands.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, and 4-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1 and 20-21 introduce “select trip information from the historical trip information associated with a first historical time period based on a future time period" which is unclear, rendering the claims indefinite.  It is unclear as to how a trip information selection can be both associated with a historical time period and a future time period.  This term is not made clear by the claims and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and further clarification is needed.  For the purpose of examination, examiner interprets the claim to mean the selection of past ride/trip as a baseline in order to plan/predict future rides/trips under similar circumstances (i.e. time of day, rush hour or no rush-hour, type of vehicle requested, etc.).
Claims 2 and 4-19 depend on claim 1 and do not cure the aforementioned deficiencies, and thus, claims 2 and 4-19 are rejected for the reasons set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “…for determining an optimal number of vehicles in a fleet needed to serve a collection of trip requests…is configured to: access historical trip information; select trip information from the historical trip information associated with a first 
More specifically, claims 1 and 20-21 are directed to “Certain Method of Organizing Human Activity’, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” and “Mathematical Concepts”, specifically “mathematical calculations”  and as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.  The examiner notes that “executing the minimum path cover” as explained by the applicant in his arguments and further corroborated by the specification [17-10] means running an algorithm (i.e. performing a calculation).

Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claim 1 recites additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the claim 1 recites additional elements “a fleet dimensioning module”, and “a vehicle dispatching module”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least Page 4 Lines 1-5 “The FDM and VDM modules are then used to implement a real-time, on-demand, point- to-point mobility service that includes the possibility of sharing a ride. Trip requests issued by patrons through their smartphone or similar mobile device are delivered to a central server. As requests arrive, the server builds and maintains a shareability network that is a mathematical model of sharing opportunities between pairs and triplets of trips according to the method described in US Patent Application Publication US2016/0098650” 
With respect to step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional element “a fleet dimensioning module”, and “a vehicle dispatching module”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least Page 4 Lines 1-5 disclosed above. 
As a result, claims 1 and 20-21 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Further, claims 1 and 20-21 do not recite any additional elements beyond the abstract idea.
Claims 2 and 4-21 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   


Claims 1-2 and 4-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to software per se. Claim 1 recites “a fleet dimensioning module ("FDM") for determining an optimal number of vehicles in a fleet needed to serve a collection of trip requests, wherein the fleet dimensioning module is configured to: access historical trip information; select trip information from the historical trip information associated with a first historical time period based on a future time period; generate a directed network data structure with data elements, wherein each data element corresponds to a trip in the first historical time period; create a plurality of directed links between the data elements in the directed network data structure, wherein each directed link is created between the data elements responsive to determining for a pair of elements that respective first and second trips from the first historical time period can be serviced with one vehicle; determine, prior to receiving ride requests of the future time period, an estimate for the optimal number of vehicles needed for the future time period based on, at least in part, executing a minimum path cover on the directed network data structure, wherein executing the minimum path cover includes counting a minimum number of paths that cover the data elements and the directed links between them in the directed network data structure; provision a number of vehicles in a fleet of vehicles equal to at least the estimate for the optimal number of vehicles to support dispatching; and a vehicle dispatching module ("VDM") configured to dispatch the fleet of vehicles to serve active trip requests in response to receiving trip requests from end users during the future time period.”. Applicant's Specification fails to specifically exclude non-statutory interpretations of these features. The broadest reasonable interpretation of the abovementioned features include software per se in view of their ordinary and customary meaning. As a result, claim 1 is rejected under 35 US.C. 101 for being directed to software per se. 
Further, claims 2 and 4-19 depend on claim 1, and do not cure the aforementioned deficiencies, and thus, claims 2 and 4-19 are reject for the reasons set forth above.
	NOTE:  Examiner notes that consideration must be given to all amended language in view of MPEP.  Examiner notes that as amended, Claim 1 lacks physical structure, due to the removal of nodes, and under the broadest reasonable interpretation.  Examiner suggests the addition of physical structure such as processor/server/node/device which are present in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness












Claims 1-2, 4-10, 12-13, 15-16, and 18-21 are rejected under 35 U.S.C. 103 103 as being obvious by the combination of US 20150161554 to Sweeney et al. (hereinafter referred to as “Sweeney”) in view of  US 20180018572 to Wang et al. (hereinafter referred to as “Wang”) and in further view of  NPL “A Graph-Based Approach to Measuring the Efficiency of an Urban Taxi Service System” to Zhan et al. (hereinafter referred to as “Zhan”).
(A)	As per Claims 1, 20, and 21:
Specifically, Sweeney teaches the following:
a fleet dimensioning module ("FDM") for determining an optimal number of vehicles in a fleet needed to serve a collection of trip requests, wherein the fleet dimensioning module is configured to: (Sweeney ¶21-24, 29 a computer system for optimization of driver(s) selection (FDM) is deployed during a given interval when each of the multiple transport request are open, a pool of candidate drivers (fleet of vehicles) is determined within the geographic region that can fulfill one or more of the transport requests within a threshold duration of time. A driver is selected for each of the multiple transport requests (optimization). In selecting the driver, the computer system implements an optimization process to minimize an estimated time to pick up 
access historical trip information; (Sweeney ¶48, 92 the estimated travel time and the most likely route can be determined based on a number of different factors, such as, for example (i) historical information of the driver with respect to previously routes driven (which can be stored in a driver database 116 and/or a historical database)).
a vehicle dispatching module ("VDM") configured to dispatch the fleet of vehicles to serve active trip requests in response to receiving trip requests from end users…; (Sweeney ¶61 while a driver is already driving another customer to a respective destination, the driver can receive an invitation message that the driver can accept even before dropping off the other customer. If the driver declines the transport service, the dispatch receives the rejection and the driver select module selects another driver for the requesting user).
…during the future time period; (Wang ¶61-62 S101: Predict user travel information in at least one region of a map in a future time range according to first historical travel data).
 Although Sweeney teaches optimizing the number of drivers able to service a rider based on origin, destination and in comparison to an existing rider’s destination to determine whether to send the driver with an existing rider or another available driver to the expecting rider it doesn’t expressly disclose using historical trip information in order to predict future trip requests.
Wang specifically teaches the following:
select trip information from the historical trip information associated with a first historical time period based on a future time period; (Wang ¶61-64, 124-126 in one 
…wherein each data element corresponds to a trip in the first historical time period; (Wang ¶61-64, 124-126 in one embodiment, the historical travel booking information may include information such as user accounts, user names, pick-up points and destinations, and booking quantities.  The cloud server may predict user travel information in at least one region of a map in a future time range according to the first historical travel data).
…from the first historical time period…; (Wang ¶61-64, 124-126 in one embodiment, the historical travel booking information may include information such as user accounts, user names, pick-up points and destinations, and booking quantities.  The cloud server may predict user travel information in at least one region of a map in a future time range according to the first historical travel data).
…prior to receiving ride requests of the future time period…. needed for the future time period…; (Wang ¶57, 68 the cloud server 204 may then send predicted user travel information of the user in the future time to the user device 206 and/or service device 208).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Sweeney’s ride sharing optimization method and system that determines one or more routes/paths to fulfill a rider request and have the cloud server predict user travel information in at least one region of a map in a future time range according to the first historical travel data of 
Although Sweeney in view of Wang teaches optimizing the number of drivers able to service a rider based on origin, destination and in comparison to an existing rider’s destination to determine whether to send the driver with an existing rider or another available driver to the expecting rider while predicting future trips based on historical data it doesn’t expressly disclose verbatim executing a minimum critical path and the directed network data structure.
Zhan specifically teaches the following:
generate a directed network data structure with data elements…; (Zhan Page 2482 Col. 2 if we abstract the set of taxis and the set of trips as two sets of vertices (unstructured data), and the set of valid matching as the set of edges, the ILP problem can be represented as a bipartite graph as illustrated in Fig. 3(a) (directed network). Red vertices are the available taxis and black vertices represent the trips to be served. Moreover, there is a cost wTij associated with each pair of matched taxi and passenger trip, which is considered as the weight of the corresponding edge. We can show the ILP is equivalent to the minimum weight perfect bipartite matching problem illustrated in Fig. 3(b).

    PNG
    media_image1.png
    765
    605
    media_image1.png
    Greyscale

create a plurality of directed links between the data elements in the directed network data structure, wherein each directed link is created between the data elements responsive to determining for a pair of elements that respective first and second trips…can be serviced with one vehicle; (Zhan Pages 2484 Col. 1 we first transform the unweighted version of the problem into a graph representation. Let the abstracted vertex voi=(poi,toi) and vdi=(pdi,tdi) as the origin and destination location and time tuple of trip i. For each trip, there is an edge connecting voi and vdi. Furthermore, we add a directed edge between vdi and voj if trip i and trip j are combinable (represented as dash line in G(V,E) of Fig. 4(a)). Hence the original unweighted trip integration problem is to find a set of connecting edges between trips that form a set of disjoint paths covering all the trips with the minimum cardinality. If we abstract each trip as a single vertex, ∈V belongs to exactly one path. Zero length path is allowed, which is a single vertex. The equivalency between unweighted trip integration and minimum path cover is straightforward. Since a path is constructed only when every consecutive trip vertices belongs to it are combinable trips. The minimum path cover finds a set of paths that ensure every vertex belongs to a disjoint path, thus all the trips are served, and each trip is served by exactly one taxi). 

    PNG
    media_image2.png
    477
    558
    media_image2.png
    Greyscale

determine…an estimate for the optimal number of vehicles…based on, at least in part, executing  a minimum path cover on the directed network data structure, wherein executing the minimum path 8637512.1Application No.: 15/409,6533 Docket No.: M0437.70131USOOAfter Final Office Action of July 22, 2020cover includes counting a minimum number of paths that cover the data elements and the directed links between them in the directed network data structure; (Zhan Page 2844 Col. 1 given a directed graph G=(V,E), the minimum path cover is to ∈V belongs to exactly one path. Zero length path is allowed, which is a single vertex.  The equivalency between unweighted trip integration and minimum path cover is straightforward. Since a path is constructed only when every consecutive trip vertices belongs to it are combinable trips. The minimum path cover finds a set of paths that ensure every vertex belongs to a disjoint path, thus all the trips are served, and each trip is served by exactly one taxi. The cardinality is minimal, thus we find the minimum number of taxis that serve all the required trips. The paths found by the minimum path cover will be the optimal integrated trips).
provision a number of vehicles in a fleet of vehicles equal to at least the estimate for the optimal number of vehicles to support dispatching; (Zhan Pages 2873-2844 Cols. 2-1 given a time interval ΔT and a set of observed trips, the objective of the trip integration is to find an optimal trip combination (integration) strategy that: (1) results in the minimum number of taxis required to satisfy all the trips (unweighted trip integration); and (2) results in minimum total matching cost while achieving minimum possible number of taxis satisfying all the trips (weighted trip integration).  The cardinality is minimal, thus we find the minimum number of taxis that serve all the required trips. The paths found by the minimum path cover will be the optimal integrated trips.).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Sweeney in view Wang’s ride sharing optimization method and system that determines one or more routes/paths to fulfill a rider request and have the set of taxis and the set of trips as two sets of vertices, and the set of valid matching as the set of edges, the ILP problem can be represented as a bipartite graph of Zhan as both are analogous art which teach solutions optimization of vehicle ride/service in order to improve service to riders/clients while increasing ∈V belongs to exactly one path. Zero length path is allowed, which is a single vertex.  The equivalency between unweighted trip integration and minimum path cover is straightforward. Since a path is constructed only when every consecutive trip vertices belongs to it are combinable trips as taught in Zhan Pages 2482-2484. 
Sweeney teaches a method [21] and a computer-readable medium [31]. 

(B)	As per Claim 2: 
Sweeney expressly disclose;
wherein the fleet dimensioning module processes periodically off-line historical trip information to determine the estimate for the optimal vehicle fleet size; (Sweeney ¶21-24, 29, 46-48 a computer system for optimization of driver(s) selection (FDM) is deployed during a given interval when each of the multiple transport request are open, a pool of candidate drivers (fleet of vehicles) is determined within the geographic region that can fulfill one or more of the transport requests within a threshold duration of time. A driver is selected for each of the multiple transport requests (optimization). In selecting the driver, the computer system implements an optimization process to minimize an estimated time to pick up for at least one of the multiple transport requests where the optimization process includes minimizing an aggregation of an estimated time to pick up for at least some of the multiple transport requests based on a pool of drivers and/or minimizing a time to pick up for an individual transport request based on the pool of drivers.   In variations, the destination location 137 can be determined through programmatic  

(C)	As per Claim 4: 
Sweeney expressly disclose;
wherein the vehicle dispatching module operates on-line in real time; (Sweeney ¶40 “The service state 131 can be determined from system 100 tracking assignments, routes and availability of the respective drivers. The driver devices 180 can also provide location information about the driver along with a driver's identifier (ID) 133, the current location 135 of the driver (which can be determined by a GPS component of the driver's device 180) and/or the destination location 137 of the driver. The driver tracking 112 can update the driver database 116 with the driver information in real-time for each respective driver (using the driver IDs 133). In this manner, the dispatch 110 can continuously (or periodically) monitor the current location 115 and service state 131 of drivers of system 100”).

(D)	As per Claim 5: 
Sweeney expressly disclose;
wherein the system includes a central server to build and maintain, as requests arrive, a shareability network comprising a mathematical model of sharing opportunities between pairs or sets of trips; (Sweeney ¶34, 84, 94  “Depending on implementation, one or more components of the system 100 can be implemented on network side resources, such as on one or more servers”; and “With further reference to an example of FIG. 1C, the optimization logic 128 can be implemented to repeat and continue the optimization process as drivers are continuously assigned to transport requests. In one implementation, even when a group optimization objective is determined, the assignment of drivers to transport requests can be calculated and recalculated based on changes to the number of available or candidate drivers. In running continuously, variations to the optimization logic 128 can expand or contract the respective driver pools using drivers with varying service states, such as on-route (or tentatively assigned) or in-use (completing a trip)”; and “…The invitation can include information about the first user (e.g., name, user name, photo, user's rating information) and the first user's pickup location (e.g., a GPS coordinate on a map, an address, a street intersection, etc.). When the selected driver operates his or her driver device, the invitation can enable the driver to select one of two selectable features, such as “Accept” or “Decline.” In another example, the selected driver's application can automatically accept the invitation (as the driver previously agreed to provide ride share services by specifying the ride share vehicle type). The dispatch system can then determine if the driver has accepted the invitation or automatically determine that the driver has accepted the invitation (250)…”).

(E)	As per Claim 6: 
Sweeney expressly disclose;
wherein the central server computes an optimal matching of trips in the shareability network and delivers an output of the optimal matching of trips computation to the vehicle dispatching module; (Sweeney ¶34, 84 “Depending on implementation, one or more components of the system 100 can be implemented on network side resources, such as on one or more servers”; and “With further reference to an example of FIG. 1C, the optimization logic 128 can be implemented to repeat and continue the optimization process as drivers are continuously assigned to transport requests. In one implementation, even when a group optimization objective is determined, the assignment of drivers to transport requests can be calculated and recalculated based on changes to the number of available or candidate drivers. In running continuously, variations to the optimization logic 128 can expand or contract the respective driver pools using drivers with varying service states, such as on-route (or tentatively assigned) or in-use (completing a trip)”).

(F)	As per Claim 7: 
Sweeney expressly disclose;
wherein the central server computes the optimal matching at a prescribed time interval; (Sweeney ¶79, 84 “…Examples recognize that when the optimization objective is directed to singular transport requests rather than the group as a whole, the time to pick up for individual transport requests may be optimized, but the time to pick up for the group can become non-optimal. As such, the optimization sub-system 184 can, as an addition or alternative to other examples such as provided with FIG. 1B, can implement an objective to minimize time to pick up for an aggregation of transport requests at any one time”; and “With further reference to an example of FIG. 1C, the optimization logic 128 can be implemented to repeat and continue the optimization process as drivers are continuously assigned to transport requests. In one implementation, even when a group optimization objective is determined, the assignment of drivers to transport requests can be calculated and recalculated based on changes to the number of available or candidate drivers. In running continuously, variations to the optimization logic 128 can expand or contract the respective driver pools using drivers with varying service states, such as on-route (or tentatively assigned) or in-use (completing a trip)”).

Claim 8: 
Sweeney expressly disclose;
wherein the vehicle dispatching module optimally assigns available vehicles to share trip requests, notifies patrons of estimated pickup time, and notifies vehicle drivers to pick up prescribed patrons; (Sweeney ¶62-63 “…The status message 126 can include information, such as information about the driver (e.g., an image and name of the driver, vehicle license plate number) and information about the transport service (e.g., estimated time of arrival). The request manager 140 can manage the transaction for the requesting user, and when the transport service has been completed, arrange for payment and update client information for the user in the client database 150 (e.g., log the trip, generate a receipt)”; and “…The determination of when to assign such drivers can be determined from implementation of the optimization logic 128, which can implement an objective to reduce the time to pick up for either a single transport request or for multiple transport requests. These and other examples for implementing optimization for reducing time to pick up are further described with examples of FIG. 1B, FIG. 1C, FIG. 4, and FIG. 5A and FIG. 5B”).

(H)	As per Claim 9: 
Although Sweeney in view of Wang teaches optimizing the number of drivers able to service a rider based on origin, destination and in comparison to an existing rider’s destination to determine whether to send the driver with an existing rider or another available driver to the expecting rider while predicting future trips based on historical data it doesn’t expressly disclose executing a minimum critical path and the directed network data structure.
wherein the determining includes a search using the directed network data structure for a minimum number of unique paths touching each data node of the data structure; (Zhan Pages 2873-2844 Cols. 2-1 given a time interval ΔT and a set of observed trips, the objective of the trip integration is to find an optimal trip combination (integration) strategy that: (1) results in the minimum number of taxis required to satisfy all the trips (unweighted trip integration); and (2) results in minimum total matching cost while achieving minimum possible number of taxis satisfying all the trips (weighted trip integration).  The cardinality is minimal, thus we find the minimum number of taxis that serve all the required trips. The paths found by the minimum path cover will be the optimal integrated trips.).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Sweeney in view Wang’s ride sharing optimization method and system that determines one or more routes/paths to fulfill a rider request and have the set of taxis and the set of trips as two sets of vertices, and the set of valid matching as the set of edges, the ILP problem can be represented as a bipartite graph of Zhan as both are analogous art which teach solutions optimization of vehicle ride/service in order to improve service to riders/clients while increasing driver uptime efficiency as taught in Sweeney ¶8, 48, 52, 61 and directed graph G=(V,E), the minimum path cover is to find the minimum number of paths such that every vertex v∈V belongs to exactly one path. Zero length path is allowed, which is a single vertex.  The equivalency between unweighted trip integration and minimum path cover is straightforward. Since a path is constructed only when every consecutive trip vertices belongs to it are combinable trips as taught in Zhan Pages 2482-2484. 

Claim 10: 
Sweeney expressly disclose;
further including a transportation service system operated by a point-to-point transportation provider comprising a trip data archive, the fleet dimensioning module and the vehicle dispatching module along with a trip request and matching module to collect and respond to trip requests; (Sweeney ¶48, 85, 94 “In addition, the estimated travel time and the most likely route can be determined based on a number of different factors, such as, for example (i) historical information of the driver with respect to previously routes driven (which can be stored in a driver database 116 and/or a historical database)… For example, the pickup determination component 114 can determine the estimated travel time from point A (the destination location of an in-use driver) to point B (pickup location 123 of the requesting user) at 7 pm on a weekday when it is currently raining in San Francisco, Calif., to be longer than the estimated travel time for the same points A and B on a Saturday at 10 am on a sunny day”; and “Additionally, as with an example of FIG. 1B, the optimization logic 128 can tune or otherwise select input parameters that can affect the outcome for driver pairings. For example, parameters such as pool duration 195 (e.g., the duration of time in which available or candidate drivers are considered for a particular set of transport requests), and geographic range 196 can affect the constituents of both the driver pool and transport request or pickup pool”; and “In another example, the selected driver's application can automatically accept the invitation (as the driver previously agreed to provide ride share services by specifying the ride share vehicle type). The dispatch system can then determine if the driver has accepted the invitation or automatically determine that the driver has accepted the invitation (250)”).

Claim 12: 
	Sweeney expressly disclose;
wherein the FDM is configured to determine that a travel time from a first destination to a subsequent pickup location does not exceed a vehicle vacancy threshold prior to generating directed connections within the data structure; (Sweeney ¶67 “In this manner, for a requesting user that is willing to share a ride, the pickup determination component 114 can determine a set of ride sharing drivers (e.g., in addition to the first set of active drivers and the second set of in-use drivers, as discussed above) that satisfy the one or more conditions (based on the rules 167)—e.g., drivers that (i) are in-use (and/or have provided input that there is at least one available seat in the vehicle, e.g., has a vacancy), (ii) have respective current locations 113 that are within a first threshold distance and/or first threshold estimated travel time of the pickup location 123, and (iii) have respective destination locations 137 that is within a second threshold distance and/or second threshold estimated travel time from the destination location 127 of the requesting user”).

(K)	As per Claim 13: 
Sweeney expressly disclose;
wherein the FDM is configured to access a system defined time for the vehicle vacancy threshold; (Sweeney ¶90-91 “for example, the first user can have a pickup location 123 in San Francisco, Calif. The pickup determination component 114 can determine which available drivers that are driving unoccupied vehicles are within five miles from the pickup location 123 or within the city limits of San Francisco… For example, the pickup determination component 114 can identify a second set of drivers that (i) are in-use, (ii) have respective current locations within a predefined distance of the pickup location 123 and/or within a predefined region of the pickup location 123, and (iii) are providing transport service to other users to respective destination locations that are within a threshold distance or threshold estimated 32 travel time from the pickup location 123 of the first user. In another embodiment, the pickup determination component 114 can also identify a third set of drivers that (i) are in-use, (ii) have respective current locations that are within a first threshold distance and/or first threshold estimated travel time of the pickup location 123, and (iii) have respective destination locations that is within a second threshold distance and/or second threshold estimated travel time from the destination location 127 of the first user”).

(L)	As per Claim 15: 
Sweeney expressly disclose;
wherein in the system is configured to adjust the optimal fleet size according to a user tunable factor; (Sweeney ¶55, 78 “The values provided with each of these parameters can be varied in accordance with the optimization objectives (e.g., reducing time to pick up for individual transport requests, reducing an aggregation of the time to pick up for each transport request of the group)”; and “Accordingly, in some variations, optimization logic 128 can be implemented to tune or adjust parameters which directly or indirectly can affect the optimization objective for determining driver pairings. In an example of FIG. 1B, the optimization logic 128 can signal or set optimal pool duration 195 and geographic range 196 when determining the inputs for route determination 186 and/or time to pick up determination 188”).

Claim 16: 
Sweeney expressly disclose;
wherein the VDM determines a vehicle to service a ride request limited by a delay parameter; (Sweeney ¶93 “according to some embodiments, the driver select 118 can prioritize or rank the plurality of drivers and/or select a driver from the plurality of drivers based on one or more parameters or rules. Depending on implementation, the driver select 118 can prioritize the drivers based on one or more or a combination of one or more of (i) an active driver's distance from her current location to the pickup location 123 of the first user, (ii) an active driver's estimated travel time from her current location to the pickup location 123, (iii) an in-use driver's total distance from her current location to the pickup location 123, (iv) an in-use driver's total estimated travel time from her current location to the pickup location 123, (v) feedback information of a driver (vi) feedback information of the requesting user, (vii) whether any of the capable drivers have previously provided transport service for the requesting user, (viii) driver preferences, (ix) user preferences, (x) personal information about the driver, (xi) personal information about the user, (xii) the age of the driver's vehicle, and other factors”).

(N)	As per Claim 18: 
Sweeney expressly disclose;
wherein the VDM is configured to select from a set of candidate vehicles that are not currently serving any request or a set of candidate vehicles which are able to finish serving a current trip and reach a pickup location within a prescribed time, avoiding re-routing a vehicle currently serving a patron; (Sweeney ¶44-46 “The pickup determination component 114 can also access the driver database 116 to determine, from the drivers that are within the predefined distance, the estimated travel time, or region of the pickup location 123, those drivers that have service states 131 (e.g., open drivers) which make them candidates for providing transport for the open transport requests…by way of another example, the pickup determination component 114 can identify candidate drivers as those that (i) are in-use, (ii) are within a predefined distance of the pickup location 123 and/or within a predefined region of the pickup location 123 based on the current location information 113 of the drivers…In variations, the pickup determination component 114 can estimate or predict the destination location, or a region in which the destination location is estimated to be located in, based on at least one of (i) current travel direction of the in-use driver, (ii) previous pickup and destination locations of the requesting user, (iii) frequent destination locations of the user that is being transported by the driver, or (iv) other factors, such as time of day, event calendars in a geographic region or city, etc.”).

(O)	As per Claim 19: 
Sweeney expressly disclose;
wherein the VDM is configured to collect and process batches of trip requests based on a system specified time period; (Sweeney ¶22, 33 “According to another aspect, a computing system operates to process multiple transport requests at one time, each of the multiple transport request specifying a pickup location that is within a geographic region”; and “According to an example, the system 100 includes a dispatch 110, a client device interface 120, a driver device interface 130, a request manager 140, and an administrator interface 160. The system 100 also includes a plurality of databases for storing records and information, including at least a client database 150, a rules database 165, and a driver database 116. A plurality of client devices 170 and a plurality of driver devices 180 can communicate with system 100 over one or more networks using, for example, respective designated service applications (e.g., configured to communicate with system 100). The components of the system 100 combine to (i) receive transport requests 171 from client devices 170, and (ii) optimize selection of drivers for the transport requests 171. The optimization of the transport requests can be for either individual transport requests or for groups (e.g., two or more) transport requests at once”).

Claims 11, and 14 are rejected under 35 U.S.C. 103 103 as being obvious by the combination of US 20150161554 to Sweeney et al. (hereinafter referred to as “Sweeney”) in view of  US 20180018572 to Wang et al. (hereinafter referred to as “Wang”) and in further view of  NPL “A Graph-Based Approach to Measuring the Efficiency of an Urban Taxi Service System” to Zhan et al. (hereinafter referred to as “Zhan”) and in further view of US 20170138749 to Pan et al. (hereinafter referred to as “Pan”).

(A)	As per Claim 11: 
Sweeney in view of Wang and in further view of Zhan doesn’t expressly disclose and Pan teaches;
wherein the FDM is configured to determine travel time for a first trip and a travel time to a second pickup location does not exceed a pickup time associated with the second pickup up location as a condition of determining it is possible to serve the trip request and the at least another trip request with one vehicle; (Pan ¶63, 69-70 “In some implementations, the ride pool estimator 330 operates the routing engine 332 to reroute an in-progress trip for purpose of accommodating an additional rider. Trips which are in progress by candidate drivers can be analyzed for route modifications in order to determine an extension or deviation to trip completion time or distance. More specifically, a candidate driver with an existing passenger can be evaluated for the ride pool request 301 by determining the extension in time or distance caused by the addition of the requester to the existing trip”; and “the ride pool information 313 can specify ride pool parameters 347, including pickup and drop-off locations for the requester's trip, as well as information about the candidate drivers 305 (e.g., current position and/or destination, planned route for trip, etc.). The ride pool estimate 330 can access the routing engine 332, in order to determine optimal modifications to existing or planned routes of active trips that are in progress for the candidate drivers 305…rider pool matching component 320 implements a process to determine which of the candidate set of drivers 305 best satisfy the rider pool constraints 337. For example, if multiple drivers satisfy the constraints 337, the additional selection criteria can be used”).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified Sweeney in view of Wang and in further view of Zhan’s optimizing the number of drivers able to service a rider based on origin, destination to incorporate the teachings of Pan to have a ride pool estimator 330 operates the routing engine 332 to reroute an in-progress trip for purpose of accommodating an additional rider of Sweeney in view of Wang and in further view of Zhan to reroute an in-progress trip for purpose of accommodating an additional rider as long as (i) driver with lowest time to a pick up location specified by the ride pool request 301, (ii) driver which can provider rider pool transport with smallest extension in time or distance to either requester or existing rider (Pan ¶63, 69-70).  

Claim 14: 
Sweeney in view of Wang and in further view of Zhan doesn’t expressly disclose and Pan teaches;
wherein the system is configured to accept user input to establish or update the vehicle vacancy threshold; (Pan ¶71 “As an alternative or variation, the rider pool matching component 320 and ride pool estimate 330 combine to implement a process to rank or weight drivers of the candidate set 305 based on one or more constraints 337. By way of example, for the latter case, if multiple drivers satisfy all of the rider pool constraints 337, then additional selection criteria determined from the rider pool constraints 337 can be used to select the driver for the transport request 301. According to some examples, the selected driver can correspond to a driver who has at least one rider in the vehicle, for whom the existing trip presents the least amount of conflict in terms of added time or distance for the rider pool transports of the requester or existing passenger. Thus, for example, the selected driver for the requester can correspond to the driver who is on a trip to the same drop off as that specified by the requester. Still further, in other variations, the selection of the particular driver can be based on factors such as minimizing an arrival time for a driver to arrive at a pickup location specified by the ride pool request 30”).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified Sweeney in view of Wang and in further view of Zhan  optimizing the number of drivers able to service a rider based on origin, destination to incorporate the teachings of Pan to have a process to rank or weight drivers of the candidate set 305 based on one or more constraints of Sweeney in view of Wang and in further view of Zhan to have the selected driver for the requester can correspond to the driver who is on a trip to the same drop off as that specified by the requester. Still further, in other variations, the selection of the particular driver can be based on factors such as minimizing an arrival time for a driver to arrive at a pickup location specified by the ride pool request 30 (Pan ¶71).  

Claim 17 is rejected under 35 U.S.C. 103 103 as being obvious by the combination of US 20150161554 to Sweeney et al. (hereinafter referred to as “Sweeney”) in view of  US 20180018572 to Wang et al. (hereinafter referred to as “Wang”) and in further view of  NPL “A Graph-Based Approach to Measuring the Efficiency of an Urban Taxi Service System” to Zhan et al. (hereinafter referred to as “Zhan”) and in further view of US 20150339928 to Ramanujam (hereinafter referred to as “Ramanujam”)

(A)	As per Claim 17: 
Sweeney in view of Wang and in further view of Zhan doesn’t expressly disclose and Ramanujam teaches;
wherein the VDM is configured to automatically increase the delay parameter if no candidate vehicles are identified to service the ride request; (Ramanujam ¶58, 66 “if vehicle A does not have the seating capacity requested by the customer, but vehicle B does have the seating capacity, then the server 310 may select vehicle B, even though vehicle B is further away from the pickup location as vehicle A (which may result in a delayed pickup time). Therefore, the server 310 may weigh numerous factors (e.g., vehicle distance, vehicle availability, vehicle features) when selecting the autonomous vehicle 330 to perform the taxi service”; and “In one example, the autonomous vehicle 330 may determine that the pickup time may be delayed, for example, due to traffic. The autonomous vehicle 330 may calculate an adjusted pickup time based on traffic information for the route being used by the autonomous vehicle 330 to perform the taxi service”).
determine that the pickup time may be delayed, for example, due to traffic of Sweeney in view of Wang and in further view of Zhan to calculate an adjusted pickup time based on traffic information for the route being used (Ramanujam ¶58, 66).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20160364823 A1
SYSTEMS AND METHODS FOR ON-DEMAND TRANSPORTATION
Cao; Raymond
US 20160342946 A1
METHOD FOR MONITORING AND CONTROLLING VEHICLE ROUTES IN ORDER TO OPTIMISE THE USE OF THE LOAD CAPACITY THEREOF
Herraiz; Martin
US 20160273922 A1
METHOD FOR OPERATING AN AUTONOMOUS VEHICLE ON A COURIER ROUTE
STEFAN; Frederic
US 20150324944 A1
SYSTEM AND METHODS FOR DIRECTIING ONE OR MORE TRANSPORTATION VEHICLE UNITS TO TRANSPORT ONE OR MORE END USERS
Lord; Richard T. et al.
US 20180096606 A1
METHOD TO CONTROL VEHICLE FLEETS TO DELIVER ON-DEMAND TRANSPORTATION SERVICES
Moreira-Matias; Luis et al.
US 20170123421 A1
Coordination of dispatching and maintaining fleet of autonomous vehicles
Kentley; Timothy David et al.
US 20170068917 A1
SYSTEM AND METHOD FOR ALLOCATING VEHICLES ACROSS A POOL OF CUSTOMERS IN A SUBSCRIPTION VEHICLE SERVICE
RACKLEY; BRADY L. et al.

VEHICLE FLEET CONTROL SYSTEMS AND METHODS
SCHARASWAK; Christopher Lee et al.
US 20160247106 A1
MANAGING A FLEET OF AUTONOMOUS ELECTRIC VEHICLES FOR ON-DEMAND TRANSPORTATION AND ANCILLARY SERVICES TO ELECTRICAL GRID
Dalloro; Livio et al.
US 20170336219 A1
SYSTEM AND METHOD FOR ACCELERATING ROUTE SEARCH
DI LORENZO; David et al.
US 20110238457 A1
VEHICLE ROUTE SELECTION BASED ON ENERGY USAGE
Mason; Ralph et al.
US 20120041675 A1
Method and System for Coordinating Transportation Service
Juliver; Steven et al.
US 20090187450 A1
System for optimizing transportation scheduling
Kocis; Gary R. et al.
US 10248120 B1
Navigable path networks for autonomous vehicles
Siegel; Hilliard Bruce et al.
US 20150161554 A1
INTELLIGENT DISPATCH SYSTEM FOR SELECTING SERVICE PROVIDERS
Sweeney; Matthew et al.
US 20150339928 A1
Using Autonomous Vehicles in a Taxi Service
Ramanujam; Madhusoodhan
US 20160368600 A1
AIRCRAFT ASSEMBLY FOR VERTICAL TAKE-OFF AND LANDING
FROLOV; SERGEY V. et al.
US 20100088163 A1
Systems and Methods for Utilizing Telematics Data To Improve Fleet Management Operations
Davidson; Mark J. et al.
US 20160247106 A1
Method for managing car, for providing on-demand transportation services and ancillary power services, involves routing each respective autonomous vehicle by fleet management computing system according to respective routing information
DALLORO L et al.
US 20180018572 A1
METHOD, APPARATUS, DEVICE, AND SYSTEM FOR PREDICTING FUTURE TRAVEL VOLUMES OF GEOGRAPHIC REGIONS BASED ON HISTORICAL TRANSPORTATION NETWORK DATA
WANG; Yu et al.
US 20170147951 A1
AUTOMATIC BOOKING OF TRANSPORTATION BASED ON CONTEXT OF A USER OF A COMPUTING DEVICE
Meyer; Cayden et al.

METHOD AND SYSTEM FOR BALANCING RENTAL FLEET OF MOVABLE ASSET
Soutter; Peter et al.
US 20110246404 A1
Method for Allocating Trip Sharing
LEHMANN; Jens et al.
US 20170301054 A1
DYNAMIC FORECASTING FOR FORWARD RESERVATION OF CAB
Sangoi; Nilesh et al.
US 20160209220 A1
METHOD AND SYSTEM FOR ANTICIPATORY DEPLOYMENT OF AUTONOMOUSLY CONTROLLED VEHICLES
Laetz; Kurt R.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683